DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE  dated 7-22-2022 is acknowledged.	
Claims included in the prosecution are 1-2, 6-7, 9-10, 12, 14-16, 18-19 and 22-24.
The following are the rejections.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1-2, 6-7, 9-10, 12, 14-16, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,262,168); in view of Nicolls (US 2013/0251787) or Minko (US 2013/0273164) individually or in combination.
	Lenk discloses loading of prostaglandins into liposomes using pH gradients. The prostaglandins include, PGE1, PGE2, PGG and PGF. According to Lenk, the internal and external pH can be adjusted from pH 3.0 to 11.0 and buffers could be sodium carbonate or bicarbonate buffer.  Further according to Lenk, 50 to 100 % of prostaglandin could be encapsulated. The liposomes could be formed using phosphatidylcholine, phosphatidylserine, phosphatidic acid by themselves or in combination. The liposomes contain cholesterol. Lenk also teaches the involvement or use of prostaglandin in the treatment of bronchial asthma (Abstract, col. 1, line 20 through col. 3, line 27, col. 5, lines 35-66, col. 7. Line 39 through col. 10, line 22, col. 9, lines 32-52 and claims).  Although Lenk does not teach the encapsulation of weak acid drugs other than prostaglandins or specific prostaglandins treprostinil or Iloprost, since the principle of loading is the same, it would have been obvious to load other weak acid drugs with a reasonable expectation of success.
	Lenk does not specifically teach the encapsulation of prostaglandins treprostinil and Iloprost, Nicolls teaches these prostaglandins.
 	Nicolls teaches liposomal compositions. According to Nicolls, prostaglandins treprostinil and Iloprost are known to be administered through multiple daily inhalations to treat pulmonary hypertension. According to Nicolls the pulmonary arterial hypertension could be treated with leukotriene A4 inhibitors, Iloprost and treprostinil could be encapsulated within the liposomes for the treatment of pulmonary hypertension (Abstract and 0012, 0047, 0066, 0085, 0190, 0209, 0210, 0217, 0224, 0233, 0327, 0330 and claims).
	Minko teaches prostaglandins are effective in the treatment of pulmonary diseases such as Idiopathic pulmonary fibrosis which causes several symptoms such as pulmonary hypertension. Prostaglandins are encapsulated within liposomes and administered by inhalation. Minko does not specify whether prostaglandin- liposomes have a pH gradient; Minko also does not teach the phospholipids used for the formation of liposomes and bicarbonate buffer (Abstract, 0003, 0080-0082, 00860088, Examples and claims). 
It would have been obvious to one of ordinary skill in the art to use treprostinil and Iloprost as the weak acid drugs in the liposomes of Lenk or WO with a reasonable expectation of success since liposomal encapsulation of treprostinil and Iloprost and treatment of pulmonary hypertension by inhalation is known in the art as evident from Nicolls and Minko. Although the references do not the protocol of administration, it would have been obvious to one of ordinary skill in the art of medical sciences to determine the claimed protocol since it depends on the severity of pulmonary hypertension and the age of the subject and other parameters.
	 
2.	Claims 1-2, 6-7, 9-10, 12, 14-16, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/25147 in combination with Lenk (5,262,168), further in view of Nicolls (US 2013/0251787) or Minko (US 2013/0273164)
	WO discloses loading of weakly acid drugs into liposomes using pH gradients. According to WO, the internal and external pH can be adjusted with acidic inside and basic outside or basic inside and acidic outside and using sodium bicarbonate (200 mM at a selected pH 5-9). The liposomes are formed using combination of HSPC, cholesterol and PEG-DSPE. The liposomes are prepared in 200 mM bicarbonate for e.g., at a selected pH. E.g., 5-9 as noted from page 2 (Abstract, pages 3-5, 11-17 and 21-24). 
Lenk as discussed above, discloses loading of prostaglandins into liposomes using pH gradients. The prostaglandins include, PGE1, PGE2, PGG and PGF. According to Lenk, the internal and external pH can be adjusted from pH 3.0 to 11.0 and buffers could be sodium carbonate or bicarbonate buffer.  Further according to Lenk, 50 to 100 % of prostaglandin could be encapsulated. The liposomes could be formed using phosphatidylcholine, phosphatidylserine, phosphatidic acid by themselves or in combination. The liposomes contain cholesterol. Lenk also teaches the involvement or use of prostaglandin in the treatment of bronchial asthma (Abstract, col. 1, line 20 through col. 3, line 27, col. 5, lines 35-66, col. 7. Line 39 through col. 10, line 22, col. 9, lines 32-52 and claims).  Although Lenk does not teach the encapsulation of weak acid drugs other than prostaglandins or specific prostaglandins treprostinil or Iloprost, since the principle of loading is the same, it would have been obvious to load other weak acid drugs with a reasonable expectation of success.
WO does not specifically teach the encapsulation of prostaglandins treprostinil and Iloprost, Nicolls teaches these prostaglandins.
 	Nicolls teaches liposomal compositions. According to Nicolls, prostaglandins treprostinil and Iloprost are known to be administered through multiple daily inhalations to treat pulmonary hypertension. According to Nicolls the pulmonary arterial hypertension could be treated with leukotriene A4 inhibitors, Iloprost and treprostinil could be encapsulated within the liposomes for the treatment of pulmonary hypertension (Abstract and 0012, 0047, 0066, 0085, 0190, 0209, 0210, 0217, 0224, 0233, 0327, 0330 and claims).
	Minko teaches prostaglandins are effective in the treatment of pulmonary diseases such as Idiopathic pulmonary fibrosis which causes several symptoms such as pulmonary hypertension. Prostaglandins are encapsulated within liposomes and administered by inhalation. Minko does not specify whether prostaglandin- liposomes have a pH gradient; Minko also does not teach the phospholipids used for the formation of liposomes and bicarbonate buffer (Abstract, 0003, 0080-0082, 00860088, Examples and claims). 
It would have been obvious to one of ordinary skill in the art to use treprostinil and Iloprost as the weak acid drugs in the liposomes of Lenk or WO with a reasonable expectation of success since liposomal encapsulation of treprostinil and Iloprost and treatment of pulmonary hypertension by inhalation is known in the art as evident from Nicolls and Minko. Although the references do not the protocol of administration, it would have been obvious to one of ordinary skill in the art of medical sciences to determine the claimed protocol since it depends on the severity of pulmonary hypertension and the age of the subject and other parameters.
Applicant’s arguments have been fully considered, but are not found to be persuasive. First of all, it should be pointed out that instant claims recite phosphatidylcholine in combination with either phosphatidylglycerol or PEG-DSPE , optionally in combination with or without cholesterol.
Applicant argues that Lenk fails to teach or suggest the claimed amount of bicarbonate in the internal medium and external medium and Lenk further differs from the claimed invention because Lenk fails to teach the claimed pH of the external medium is above the pKa of the weak acid drug and less than about 7. Applicant argues that WO fails to each or suggest Applicant’s claimed composition and fails to teach or suggest claimed amount of bicarbonate in the external medium, as well as prostaglandins or prostacyclin.
	These arguments are not found to be persuasive. As pointed out in the earlier actions, it should be pointed out that Lenk teaches that a pH gradient establishment pH to load prostaglandins with either acidic or basic interior pH and the internal and external pH can be adjusted from pH to 11.0 to establish a pH gradient using either citrate or phosphate or bicarbonate buffer at about pH 5 to about 6 or even pH 8. It is well-known in the art of liposomes that the pH gradient can be established with 1 unit difference or using 2-4 unit difference. The Examiner cites Barnette (US 2011/0104052) and Zalipsky (US 2006/0159736) in this context (see 0268 of Barnett and 0008 of Zalipsky). Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the conditions of a desired pH gradient in view of prior art teachings. Furthermore, it should be pointed out that instant claims recite Other than reciting the internal bicarbonate concentrations of 50mM to about 600 mM bicarbonate, instant claims do not even recite the external bicarbonate amounts. In essence, the unexpected results argued by applicant are not commensurate in scope with respect to the phospholipids and cholesterol (with or without cholesterol).
Applicant argues that Lenk does not teach a liposomal composition with a P/T ratio of less than 100 to increases potency of prostaglandin or its analogues and sustain the therapeutic effect of prostaglandin or its analogues to at least 6 hours and thus, a person skilled in the art would not arrive at the present invention based on the teaching of Lenk and claims are non-obvious in view of Lenk. 
This argument is not persuasive. First of all, it is unclear from the specification what P/T ratio means and there is no specific definition of the term. It would appear that this term refers to the drug when administered to a subject. The rejected claims however, are composition claims and applicant has not shown that Lenk’s prostaglandin containing liposomes or WO’s liposome encapsulating the weak acid drugs do not produce the same P/T ratios when administered. 
Applicant argues that the rate of drug release can be influenced by both the membrane composition of the liposome and the choice of drug and the release rate of Iloprost is 3 to 4 times longer than that of PEG1 from liposomal composition comprising identical phospholipids, which is unexpected. 
	These arguments are not persuasive. The Examiner agrees with applicant that the rate of drug release depends upon the phospholipids which are components of the liposomes; however, the rate of drug release depends on whether the phospholipid is saturated or unsaturated and its percentage in relation with other phospholipids and cholesterol (which provides rigidity to liposomes) and components and instant claims do not recite that proportion. Instant claims just recite a first phospholipid (PC) and second phospholipid (PG) or PEG+PE and cholesterol from 0  to 14.9 %. The scope of the claims thus are not commensurate with the unexpected results argued by applicant.
	Applicant while admitting that Minko and Nicolls teach that prostaglandins are effective in treating pulmonary diseases, argues that Minko and Nicolls do not cure the deficiencies of Lenk or WO. This argument is not persuasive since Minko and Nicolls both combined for the effect of liposomal prostaglandins. 
In the affidavit of Pei Kan (dated 7-22-2022) comparisons were made (Fig. 1) using liposomal compositions with HSPC:mPEG-DSPE:cholesterol or  liposomal compositions containing HSPC, cholesterol  and DSPG (no PEG-DSPE) with specific ratios and various amounts of bicarbonate. These comparisons are rather confusing. According to the affidavit, the results show that 800 mM bicarbonate composition cannot  provide sufficient Iloprost for up to 6 hours to sustain the therapeutic effect. For the 50 mM to mM bicarbonate compositions there is constant release of Iloprost from the liposome composition 3 hours to 6 hours post administration to sustain the therapeutic effect to up to 6 hours. First of all, it is difficult to see what exactly the different bicarbonate levels shows. Secondly, for a valid comparison, the components of the liposomes should be the same; in the affidavit, the comparisons are made HSPC:mPEG-DSPE:cholesterol  and 800 mM bicarbonate and   liposomal compositions containing HSPC, cholesterol  and DSPG (no PEG-DSPE) with 50 to 400 mM bicarbonate. HSPC:mPEG-DSPE:cholesterol or  liposomal compositions containing HSPC, cholesterol  and DSPG (no PEG-DSPE) with 50 to 400 mM bicarbonate. Therefore, it is unclear to the Examiner how one can attribute these results based on bicarbonate amounts. Furthermore, the affidavit does not compare the liposomes with other buffers suggested by Lenk or WO.
The previous affidavits submitted by applicants were addressed before by the examiner (see Office action 7-12-2021).
Applicant argues that WO 96 fails to teach or suggest the claimed amount of bicarbonate in the external medium, as well as prostaglandins or prostacyclins. And WO 96 further differs from the claimed invention by failing to teach the claimed pH of the external medium is above the pKa of the weak acid drug and less than about 7.
These arguments are not persuasive since WO teaches loading of weakly acidic drugs, the steroids  The weakly acid drugs include steroids claimed in instant claim 1.  According to WO, the internal and external pH can be adjusted acidic inside and basic outside or basic inside and acidic outside and using sodium bicarbonate (200 mM at a selected pH 5-9). 
The examiner has addressed the previous declarations of Dr. Kan in the previous action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2, 6-7, 9-10, 12, 14-16, 18-19 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-13 and 15-25  of copending Application No. 16/043,126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and claims in the copending application are drawn to liposomal compositions containing a weak acid drug which is either treprostinil or Iloprost; claims in the copending application specify the weak acid drugs as prostaglandin and several others in broad terms and the weak acid drugs in the copending application encompass the weak acid drugs recited in instant claims. Instant claims recite a pH gradient and claims in the copending application recite the external pH as less than 7 and internally the liposomes contain bicarbonate implying that there is a pH gradient. The claims in both applications are thus, obvious variants.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant indicate it will be addressed when the claims are allowable. The rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612